Citation Nr: 0110465	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  99-20 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine (claimed as back pain).

3.  Entitlement to service connection for plantar warts.

4.  Entitlement to service connection for bicipital 
tendonitis.

5.  Entitlement to service connection for disorder of the 
eyes to include conjunctivitis and corneal abrasions.

6.  Entitlement to service connection for right foot trauma.

7.  Entitlement to service connection for labyrinthitis, loss 
of equilibrium, vertigo, Meniere's disease.

8.  Entitlement to service connection for gastritis.

9.  Evaluation of residuals of laceration of distal 
interphalangeal joint of the third finger of the right hand, 
currently noncompensable.

10.  Evaluation of history of histoplasmosis with 
granulomatous changes, right hilar and bilateral lower lung 
fields, currently noncompensable.

11.  Evaluation of mild high frequency hearing loss of the 
right ear and moderate high frequency hearing loss of the 
left ear, currently noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
September 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran and his representative appeared before a 
Member of the Board via videoconference hearing at the RO in 
December 2000.

At his December 2000 hearing, the veteran specifically 
withdrew the issues of service connection for exogenous 
obesity, chemical burn of the right hand, pharyngitis, and 
high cholesterol.  Additionally, the veteran testified that 
he considered headaches to be a "nonissue" and that he had 
no idea what the claim for viral syndrome was and did not 
know why the representative filed it.  Thus, the Board finds 
that the veteran withdrew these issues.  Accordingly, the 
Board no longer has jurisdiction of these issues.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).
 
Additionally, the RO, in an August 1999 rating decision, 
granted service connection for tinnitus and assigned a 10 
percent evaluation.  Accordingly, the veteran's claim for 
entitlement to a 10 percent evaluation based on 
noncompensable service-connected disabilities, pursuant to 38 
C.F.R. § 3.324, is rendered moot.  See Butts v. Brown, 5 Vet. 
App. 532, 541 (1993).  

At his December 2000 hearing, the veteran appeared to raise 
the issue of entitlement to service connection for a knee 
disorder; however, a claim for a knee disorder is not of 
record.  The United States Court of Appeals for Veterans 
Claims (Court) has noted that 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  Absent a 
notice of disagreement, statement of the case, and 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The RO should determine 
whether the veteran's claim has been addressed.

The issue of service connection for an acquired eye disorder 
will be considered below.  The other issues will be addressed 
in the REMAND section of this document.



FINDINGS OF FACT

1.  Competent medical evidence of a current diagnosis of 
acquired disability of the eyes to include conjunctivitis 
and/or corneal abrasion or residuals thereof is not of 
record.

2.  Refractive error is not a disability for which VA 
compensation benefits may be awarded.  


CONCLUSIONS OF LAW

1.  A chronic acquired disability of the eyes to include 
conjunctivitis and corneal abrasion, or the residuals thereof 
was not incurred or aggravated during service.  38 U.S.C.A. 
§§ 101, 1110, 1131 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. § 3.303 
(2000).

2.  Service connection may not be granted for refractive 
error.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 38 
C.F.R. §§ 3.303(c), 4.9 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that he developed conjunctivitis and 
experienced corneal abrasions of the eyes during service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2000).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000). 

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

Service medical records indicate that the veteran was seen at 
least twice during service with conjunctivitis, medial 
scleral abrasion, and corneal abrasion of the eyes during 
service.  The diagnoses included conjunctivitis and 
abrasions.  The service medical records indicate that the 
veteran was last treated for conjunctivitis and corneal 
abrasion in 1979.  His July 1986 retirement examination only 
shows complaint of astigmatism, but contains no complaints, 
findings, or diagnoses of any acquired eye disability.  The 
general eye evaluation was normal. 

At a December 1998 VA examination, the veteran reported that 
he had episodic conjunctivitis approximately 6 years ago 
which was successfully treated with drops.  The veteran 
reported that he had not had an episode for 2 years.  On 
evaluation, it was noted that the veteran wore glasses for 
correction of visual acuity.  There was no diplopia present 
and there was no visual field defect.  External slit lamp and 
fundoscopic examinations were normal before and after 
dilation.  The examiner noted that there was no sign of 
conjunctivitis and no scarring.  The diagnoses included 
refractive error and history of conjunctivitis, quiescent.

At his December 2000 hearing, the veteran testified that he 
was treated for conjunctivitis during service, but that he 
had not had problems since service for which he had sought 
treatment.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There is no evidence 
of record indicating that the veteran has specialized medical 
training so as to be competent to render a medical opinion.  
The evidence of record reveals that the veteran was treated 
for conjunctivitis and corneal abrasion during service.  
However, a VA examination revealed no signs of conjunctivitis 
or scarring.  As noted above, service connection is warranted 
for a "[d]isability resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty . . .."  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Upon review of the record, the Board finds that there is no 
competent medical evidence of a current diagnosis of an 
acquired eye disability subsequent to service.  Moreover, 
there are no residuals of the in-service eye pathology noted.  
In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
chronic disability of the eye.  Accordingly, as there is no 
competent evidence of record of a diagnosis of a chronic 
disability of the eye to include conjunctivitis or abrasions, 
the Board concludes that the veteran's claim for service 
connection for such is denied.  Because the evidence is not 
in relative equipoise, the benefit of the doubt rule is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Additionally, the Board notes that refractive error has been 
diagnosed and that the RO denied service connection for 
refractive error.  The Board notes that refractive error is 
not a disease or injury for compensation purposes.  
Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c); 4.9 (2000).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5102-7).  The veteran has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  


ORDER

Service connection for an acquired disability of the eye to 
include conjunctivitis or abrasions, or the residuals thereof 
is denied.  


REMAND

At his December 2000 hearing, the veteran testified that he 
was scheduled for a hearing examination of the right ear at 
the Birmingham VAMC the following Wednesday as his right ear 
hearing loss had worsened.  Records of this evaluation are 
not of record.

Additionally, the Board notes that while several specialty 
examinations were completed in December 1998, specialty 
examinations of the skin, respiratory system, orthopedics, 
and gastrointestinal were not performed.  Moreover, while a 
neurological examination was performed, the examiner did make 
any conclusions as to the veteran's Meniere's disease.  
Finally, the veteran was diagnosed with degenerative joint 
disease of the back and X-ray evaluation showed lack of 
fusion at the posterior S-1.  According to the veteran, this 
resulted from an injury during service.   The examiner did 
not address the etiology of the veteran's back disorder. 
  
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist.   This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Accordingly, this case is REMANDED for the following:

1.  The RO should obtain medical records 
of the veteran's treatment at the 
Birmingham VA facility from December 2000 
to present.

2.  The veteran should be afforded a VA 
examination to nature and etiology of the 
veteran's back and tendonitis disorders.  
After examining the veteran and reviewing 
the veteran's claims folder to include 
the veteran's service records and all 
medical reports and opinions, the 
examiner should opine whether it is as 
likely as not that the veteran's 
degenerative joint disease of the spine 
is related to service, whether the 
veteran has an ankle disability and if 
so, whether such disability is related to 
service.  The VA examiner should provide 
reasons and bases for this opinion. 

3.   The veteran should be afforded a VA 
examination to nature and etiology of the 
veteran's various skin disorders 
including scarring of his third finger of 
this right hand.  After examining the 
veteran and reviewing the veteran's 
claims folder to include the veteran's 
service records and all medical reports 
and opinions, the examiner should opine 
whether the scar of the third finger of 
his right hand limits functional use of 
such finger; whether the veteran has any 
current skin disorders; and whether it is 
as likely as not that the veteran's skin 
disorder, if any, is related to service.  
The VA examiner should provide reasons 
and bases for this opinion. 

4.  The veteran should be afforded a VA 
examination to nature and extent of his 
respiratory disorder.  The examiner 
should review the veteran's claims folder 
to include the veteran's service records 
and all medical reports and opinions and 
examine the veteran.  The VA examiner 
should provide reasons and bases for this 
opinion. 

5.  The veteran should be afforded a VA 
examination to nature and etiology of the 
veteran's gastrointestinal disorder.  
After examining the veteran and reviewing 
the veteran's claims folder to include 
the veteran's service records and all 
medical reports and opinions, the 
examiner should opine whether the veteran 
has a gastrointestinal disorder and if 
so, whether it is as likely as not that 
it is related to service.  The VA 
examiner should provide reasons and bases 
for this opinion. 

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 


